



EXHIBIT 10.79
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
THE ANDERSONS, INC. 2014 LONG-TERM INCENTIVE COMPENSATION PLAN
* * * * *
Participant: <participant name>
Grant Date: <grant date>
Number of Shares of
Restricted Stock Granted: <number of awards granted>
* * * * *
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between The Andersons, Inc., a
corporation organized in the State of Ohio (the “Company”), and the Participant
specified above, pursuant to the The Andersons, Inc. 2014 Long-Term Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Restricted
Stock Award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
2.    Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this


14RSAMGT17

--------------------------------------------------------------------------------




Agreement. Subject to Section 4 hereof, the Participant shall not have the
rights of a stockholder in respect of the shares underlying this Award until
unrestricted shares are delivered to the Participant hereof.
3.    Vesting.
(a)    Subject to the provisions of Sections 3(b), 3(c), and 3(d) hereof, the
Restricted Stock subject to this grant shall become unrestricted and vested as
follows:
 
Vesting Date
 
Percent of Shares
 
 
January 2, 2018
 
33.3%
 
 
January 2, 2019
 
33.3%
 
 
January 2, 2020
 
33.3%
 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.
(b)    Certain Terminations Prior to Vesting. The Participant’s right to vest in
any of the Restricted Stock shall terminate in full and be immediately forfeited
upon the Participant’s Termination for any reason; provided however, that in the
event of the Participant’s Termination due to Participant’s death or Disability
(each a “Special Termination”), the Restricted Stock shall immediately become
unrestricted and vested.
(a)    Change in Control Prior to Vesting. The Participant’s right to vest in
the Restricted Stock following a Change in Control shall depend on whether the
Restricted Stock is assumed, converted or replaced by the continuing entity as
follows:
(i)    In the event that the Restricted Stock is not assumed, converted, or
replaced by the continuing entity following the Change in Control (as determined
by the Committee), the Restricted Stock shall immediately become unrestricted
and vested.
(ii)    In the event that the Restricted Stock is assumed, converted, or
replaced by the continuing entity following the Change in Control (as determined
by the Committee), the Restricted Stock shall not immediately vest and shall
instead continue to vest in accordance with Section 3(a).
(iii)    Notwithstanding anything in this Agreement to the contrary, in the
event of a Qualifying Termination of the Participant (as defined below) which
occurs within three (3) months prior to or twenty-four (24) months following the
Change a Control, the Participant’s Restricted Stock shall not expire
immediately upon such Termination and instead the Restricted Stock shall become
vested and unrestricted immediately upon the date of the Qualifying Termination
(or, if later, the date of


    

--------------------------------------------------------------------------------




such Change in Control), as applicable, provided, however that the Participant
must execute and not revoke a general release of claims against the Company in a
form reasonably satisfactory to the Committee within forty-five (45) days
following such Qualifying Termination or, if later, by the date of the Change in
Control. For the avoidance of doubt, in the event a Change in Control has not
occurred prior to the Qualifying Termination and does not occur within three (3)
months following a Qualifying Termination, any unvested Restricted Stock
outstanding at such time shall immediately expire. For purposes of this Section,
“Qualifying Termination” means the Participant’s Termination by the Company or a
Subsidiary, other than for Cause and other than due to the Participant’s
explicit request, death or Disability.
(b)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Restricted Stock at any time and for any reason.
(c)    Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, all unvested shares of Restricted Stock shall be immediately
forfeited upon the Participant’s Termination for any reason other than a Special
or Qualifying Termination.
4.    Dividends and Other Distributions; Voting. If any dividends or other
distributions are paid with respect to the Common Stock of the Company while the
Participant holds the Restricted Stock and prior to the time that the Restricted
Stock becomes vested in accordance with the terms of this Agreement, the
Participant shall be entitled to receive such dividends and other distributions
attributable to the Restricted Stock in the form of additional shares of Common
Stock, provided that any such dividends or other distributions will be subject
to the same vesting requirements as the underlying Restricted Stock. Additional
shares of Common Stock attributable to dividends or other distributions will be
issued to the Participant as soon as administratively feasible immediately
following the time the Restricted Stock become vested in accordance with the
terms of the Agreement, but in no event later than March 15 of the calendar year
following the calendar year in which the Restricted Stock became vested. The
amount of such additional shares of Common Stock will be determined by
multiplying (i) the total amount of dividends actually paid on a share of Common
Stock prior to the date that the Restricted Stock become vested in accordance
with the terms of the Agreement, by (ii) the number of shares of Restricted
Stock that become vested in accordance with the terms of this Agreement, and
then dividing such total by the Fair Market Value of the Common Stock on the
last trading day prior to the applicable vesting date, as determined by the
Committee. If any dividends or distributions are paid in shares, the shares
shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid. The Participant may exercise full voting rights
with respect to the Restricted Stock granted hereunder.
5.    Non-Transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution and other than to the Company as a result of
forfeiture of the Restricted Stock as provided herein. Any attempt to sell,
exchange, transfer, assign, pledge,


    

--------------------------------------------------------------------------------




encumber or otherwise dispose of or hypothecate in any way any of the Restricted
Stock, or the levy of any execution, attachment or similar legal process upon
the Restricted Stock, contrary to the terms and provisions of this Agreement
and/or the Plan shall be null and void and without legal force or effect.
6.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to the choice of
law principles thereof.
7.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Restricted Stock. The Participant shall have
until fifteen (15) days prior to the date of vesting to make an election with
respect to payment of applicable taxes. If Participant fails to make an election
before fifteen (15) days prior to the date of vesting, the Company will satisfy
the applicable minimum statutorily required tax withholding obligation by
reducing the shares of Common Stock otherwise deliverable to the Participant
hereunder, based upon the market value of the Shares on the date of vesting
(i.e., closing price on the business day prior to the date of vesting) at
required withholding tax rates. If the Participant fails to satisfy all tax
withholding requirements, the Company may otherwise refuse to issue or transfer
any shares of Common Stock otherwise required to be issued pursuant to this
Agreement. Any statutorily required withholding obligation with regard to the
Restricted Stock may, at the discretion of the Committee, be satisfied by
reducing the amount of shares of Common Stock otherwise deliverable to the
Participant hereunder.
8.    Section 83(b). If the Participant properly elects (as required by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the Fair Market Value of such shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If the Participant shall fail to
make such payment, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock, as well as the rights set forth in Section
7 hereof. The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to make such election, and the Participant agrees
to timely provide the Company with a copy of any such election.
9.    Limited Power of Attorney to Transfer Unvested Shares Upon Termination. In
order to facilitate the transfer to the Company of any Shares in which
Participant forfeits vesting rights pursuant to the terms of this Agreement,
Participant agrees to hereby appoint the Treasurer of the Company Participant’s
attorney in fact with full power of substitution, to act for Participant in
Participant’s name and place to sell, assign, and transfer Shares of the Company
registered in Participant’s name on the books of the Company as represented by
the Company’s Registrar and


    

--------------------------------------------------------------------------------




Transfer Agent, in book entry form, and to receive the consideration for the
Shares. Such power of attorney is irrevocable and coupled with an interest. By
accepting this Agreement, Participant hereby ratifies all acts which
Participant’s attorney in fact or the Treasurer of the Company substitute
lawfully performs pursuant to the power conferred by this instrument.
10.    Entire Agreement; Amendment. This Agreement, together with the Plan and
any severance or change in control agreement, contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
11.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel, the Head of Human Resources, or any other
administrative agent designated by the Committee. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
12.    Acceptance. As required by Section 8.2 of the Plan, the Participant may
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of ninety (90) days from the date that the Participant receives
this Agreement (or such other period as the Committee shall provide).
13.    No Right to Service. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its Subsidiaries to terminate the
Participant’s service at any time, for any reason and with or without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes. This authorization and consent is
freely given by the Participant.
15.    Compliance with Laws. The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto. The Company shall
not be obligated to issue the Restricted Stock or any of the shares pursuant to
this Agreement if any such issuance would violate any such requirements. As a
condition to settlement of the Restricted Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.


    

--------------------------------------------------------------------------------




16.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
17.    Compensation Recoupment Policy. By accepting the Restricted Stock Grant,
Participant acknowledges and agrees that all rights with respect to the
Restricted Stock are subject to the Company’s Compensation and Recoupment
Policy, as may be in effect from time to time, and Participant may be required
to forfeit or repay any or all of the Restricted Stock pursuant to the terms of
the Compensation Recoupment Policy. Further, Participant acknowledges and agrees
that the Company may, to the extent permitted by law, enforce any repayment
obligation pursuant to the Compensation Recoupment Policy by reducing any
amounts that may be owing from time to time by the Company to participant,
whether as wages, severance, vacation pay or in the form of any other benefit or
for any other reason.
18.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 5
hereof) any part of this Agreement without the prior express written consent of
the Company.
19.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
21.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
22.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
23.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time subject to the limitations
contained in the Plan or this Agreement; (b) the grant of Restricted Stock made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Restricted Stock granted hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


THE ANDERSONS, INC.


By:     
Name: Valerie M. Blanchett    
Title: Vice President, Human Resources    
Date: March 2, 2017    


PARTICIPANT
Name: <electronic signature>
Acceptance Date: <acceptance date>





